COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              SHANNA HILEMAN
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 2110-13-3                                            PER CURIAM
                                                                                    MARCH 11, 2014
              HOME NURSING COMPANY, INC. AND
               UNITED WISCONSIN INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephen W. Mullins, on brief), for appellant.

                               (Amanda S. Tapscott; McCandlish Holton, P.C., on brief), for
                               appellees.


                     Shanna Hileman (claimant) appeals a ruling of the Workers’ Compensation Commission

              that Home Nursing Company, Inc., and its insurer, United Wisconsin Insurance Company,

              sustained their burden of proving that, as of April 15, 2013, claimant was capable of returning to

              work as a home health nurse, her employment prior to her compensable injury by accident on

              September 18, 2010. On appeal, claimant argues the commission erred because 1) Dr. John

              Testerman did not unambiguously release her to pre-injury work, and 2) any purported release

              was ineffectual as it was not communicated to her. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Hileman v. Home Nursing Co., Inc,

              VWC File VA00000348887 (Oct. 3, 2013). We dispense with oral argument and summarily




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-